UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1336


JOSE NELSON RIOS-GUEVARA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                              No. 09-1337


N.W.R., by his father/legal guardian,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petitions for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 30, 2009               Decided:   December 17, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petitions dismissed by unpublished per curiam opinion.
Jose Nelson Rios-Guevara, N.W.R., Petitioners Pro Se. Tyrone
Sojourner, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Jose Nelson Rios-Guevara and his minor son, N.W.R.,

both natives and citizens of El Salvador, seek review of an

order of the Board of Immigration Appeals denying relief from

removal.       We have reviewed the administrative record and found

that the petitions for review were not timely filed.                       See 8

U.S.C.     § 1252(b)(1)       (2006).         Accordingly,    we   dismiss     the

petitions for lack of jurisdiction.              See Stone v. INS, 514 U.S.

386, 405 (1995).         We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented    in   the

materials      before   the    court    and    argument   would    not   aid   the

decisional process.

                                                            PETITIONS DISMISSED




                                         3